
	
		II
		110th CONGRESS
		2d Session
		S. 3387
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mr. Hatch (for himself
			 and Mr. Dodd) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act with respect to
		  pain care.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the National Pain Care Policy Act of
			 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Institute of Medicine Conference on Pain.
					Sec. 4. Pain Consortium at National Institutes of
				Health.
					Sec. 5. Pain care education and training.
					Sec. 6. Public awareness campaign on pain
				management.
				
			2.FindingsThe Congress finds that—
			(1)pain is the most
			 common reason Americans access the health care system and is a leading
			 contributor to health care costs;
			(2)most painful
			 conditions can be relieved with proper treatment, and providing adequate pain
			 management is a crucial component of improving and maintaining quality of life
			 for patients, survivors, and their loved ones;
			(3)pain is a leading
			 cause of lost productivity, temporary disability, and permanent disability in
			 the American workforce;
			(4)pain affects
			 Americans across all ages, including children. It can occur at any stage of
			 disease, affecting patients in active treatment, survivors who have completed
			 treatment, and those at the end of life;
			(5)in some cases pain
			 is the disease itself and in others it is caused by or related to other
			 diseases and conditions;
			(6)either acute or
			 chronic pain may accompany other health conditions that are prevalent in the
			 Medicare and Medicaid populations, including cancer, arthritis, diabetes, and
			 cardiovascular disease;
			(7)pain is often
			 improperly assessed, misdiagnosed, mistreated, or undertreated;
			(8)disparities in the
			 assessment, diagnosis, and treatment of pain across racial and ethnic groups,
			 particularly at the end of life, are well documented;
			(9)pain research
			 funding represents less than 2 percent of the annual research expenditures of
			 the National Institutes of Health;
			(10)pain research
			 needs better planning and coordination across the many institutes, centers, and
			 programs of the National Institutes of Health;
			(11)many health care
			 professionals are inadequately trained in the proper assessment, diagnosis,
			 treatment, and management of pain;
			(12)patients in pain
			 face significant barriers that can prevent proper assessment, diagnosis,
			 treatment, and management of their pain; and
			(13)improving pain
			 care research, education, access, and care are national health care priorities
			 of the United States.
			3.Institute of
			 Medicine Conference on Pain
			(a)ConveningNot
			 later than June 30, 2009, the Secretary of Health and Human Services shall seek
			 to enter an agreement with the Institute of Medicine of the National Academies
			 to convene a Conference on Pain (in this section referred to as the
			 Conference).
			(b)PurposesThe
			 purposes of the Conference shall be to—
				(1)increase the
			 recognition of pain as a significant public health problem in the United
			 States;
				(2)evaluate the
			 adequacy of assessment, diagnosis, treatment, and management of acute and
			 chronic pain in the general population, and in identified racial, ethnic,
			 gender, age, and other demographic groups that may be disproportionately
			 affected by inadequacies in the assessment, diagnosis, treatment, and
			 management of pain;
				(3)identify barriers
			 to appropriate pain care, including—
					(A)lack of
			 understanding and education among employers, patients, health care providers,
			 regulators, and third-party payors;
					(B)barriers to access
			 to care at the primary, specialty, and tertiary care levels, including
			 barriers—
						(i)specific to those
			 populations that are disproportionately undertreated for pain;
						(ii)related to
			 physician concerns over regulatory and law enforcement policies applicable to
			 some pain therapies; and
						(iii)attributable to
			 benefit, coverage, and payment policies in both the public and private sectors;
			 and
						(C)gaps in basic and
			 clinical research on the symptoms and causes of pain, and potential assessment
			 methods and new treatments to improve pain care; and
					(4)establish an agenda
			 for action in both the public and private sectors that will reduce such
			 barriers and significantly improve the state of pain care research, education,
			 and clinical care in the United States.
				(c)Other
			 appropriate entityIf the Institute of Medicine declines to enter
			 into an agreement under subsection (a), the Secretary of Health and Human
			 Services may enter into such agreement with another appropriate entity.
			(d)ReportA
			 report summarizing the Conference’s findings and recommendations shall be
			 submitted to the Congress not later than June 30, 2010.
			(e)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there are authorized to be appropriated such sums as may be necessary for
			 fiscal years 2009 and 2010.
			4.Pain Consortium
			 at National Institutes of HealthSection 401(c)(2) of the Public Health
			 Service Act (42
			 U.S.C. 281(c)(2)) is amended—
			(1)by redesignating
			 subparagraph (B) as subparagraph (C); and
			(2)by inserting after
			 subparagraph (A) the following:
				
					(B)Pain
				consortium
						(i)EstablishmentThe Director of NIH shall establish within
				the Division an office to be known as the Pain Consortium (referred to in this
				subparagraph as the Consortium).
						(ii)PurposesThe
				purposes of the Consortium shall be to—
							(I)establish and
				maintain a national agenda for basic and clinical research on the causes and
				effective treatments for pain;
							(II)coordinate and
				promote the pain research, research training, and other pain-related activities
				being carried out in and across the institutes, centers, and programs of the
				National Institutes of Health;
							(III)convene an
				annual conference of prominent intramural and extramural experts in pain
				research, treatment, and management to assess and make recommendations with
				respect to the pain research activities and programs of the National Institutes
				of Health; and
							(IV)take such other
				actions as may be appropriate with respect to research on the causes and
				effective treatments for pain.
							(iii)Representation
				of institutesThe Consortium shall include the heads of the
				institutes, centers, and programs of the National Institutes of Health involved
				in pain research, as determined by the Director of NIH.
						(iv)ChairThe
				Consortium shall be chaired by the Director of the National Institute of
				Neurological Disorders and Stroke, and shall have such co-chairs as the
				Director of NIH shall determine.
						(v)Advisory
				committee
							(I)EstablishmentThe
				Director of NIH shall establish an advisory committee to the Consortium to be
				known as the National Pain Care Research Advisory Committee (in this section
				referred to as the Advisory Committee).
							(II)EstablishmentThe
				Advisory Committee shall be established and maintained in accordance with the
				Federal Advisory Committee Act (5 U.S.C. Appendix).
							(III)MembershipThe
				members of the Advisory Committee shall consist of voting appointed members and
				nonvoting ex officio members as follows:
								(aa)The
				voting appointed members of the Advisory Committee shall be appointed by the
				Director of NIH and shall include representatives of the broad range of
				medical, health, and scientific disciplines involved in pain research and pain
				care, including individuals with expertise and training in pain medicine, pain
				management, neuroscience, psychology, social work, pharmacy and pharmacology,
				nursing, dentistry, and physical and occupational therapy, and patient
				representatives.
								(bb)The
				nonvoting ex officio members of the Advisory Committee shall be the Chair of
				the Consortium and such officials as the Director of NIH shall
				designate.
								(IV)DutiesThe
				Advisory Committee shall advise, assist, consult with, and make recommendations
				to the Consortium regarding the matters set forth in clause
				(ii).
							.
			5.Pain care
			 education and training
			(a)Pain care
			 research and qualityPart A of title IX of the Public Health
			 Service Act (42
			 U.S.C. 299 et seq.) is amended by adding at the end the
			 following:
				
					904.Program for
				pain care research and quality
						(a)In
				generalThe Director shall carry out a program—
							(1)to collect
				protocols and evidence-based practices regarding pain care at all stages of
				life; and
							(2)to disseminate such
				information to Federal, State, and local regulatory and enforcement agencies,
				public and private health care programs, payors and providers, health
				professions schools, hospices, and the general public.
							(b)ConsultationIn
				carrying out this section, the Secretary shall consult with organizations
				representing patients in pain and other consumers, employers, physicians
				including physicians specializing in pain care, other pain management
				professionals, medical device manufacturers, and pharmaceutical
				companies.
						(c)DefinitionFor
				purposes of this section, the term pain care means the assessment,
				diagnosis, treatment, or management of acute or chronic pain regardless of
				causation or body
				location.
						.
			(b)Education and
			 training in pain and palliative carePart D of title VII of the
			 Public Health Service Act (42 U.S.C. 294 et seq.) is
			 amended—
				(1)by redesignating
			 sections 754 through 758 as sections 755 through 759, respectively; and
				(2)by inserting after
			 section 753 the following:
					
						754.Program for
				education and training in pain care
							(a)In
				generalThe Secretary, in consultation with the Director of the
				Agency for Healthcare Research and Quality, may make awards of grants,
				cooperative agreements, and contracts to health professions schools, hospices,
				and other public and private entities for the development and implementation of
				programs to provide education and training to health care professionals in pain
				care.
							(b)PrioritiesIn
				making awards under subsection (a), the Secretary shall give priority to awards
				for the implementation of programs under such subsection.
							(c)Certain
				topicsAn award may be made under subsection (a) only if the
				applicant for the award agrees that the program carried out with the award will
				include information and education on—
								(1)recognized means
				for assessing, diagnosing, treating, and managing pain and related signs and
				symptoms, including the medically appropriate use of controlled
				substances;
								(2)applicable laws,
				regulations, rules, and policies on controlled substances, including the degree
				to which misconceptions and concerns regarding such laws, regulations, rules,
				and policies, or the enforcement thereof, may create barriers to patient access
				to appropriate and effective pain care;
								(3)interdisciplinary
				approaches to the delivery of pain care, including delivery through specialized
				centers providing comprehensive pain care treatment expertise;
								(4)cultural,
				linguistic, literacy, geographic, and other barriers to care in underserved
				populations; and
								(5)recent findings,
				developments, and improvements in the provision of pain care.
								(d)Program
				sitesEducation and training under subsection (a) may be provided
				at or through health professions schools, residency training programs, and
				other graduate programs in the health professions, entities that provide
				continuing education related to health professions, and such other programs or
				sites as the Secretary determines to be appropriate.
							(e)Evaluation of
				programsThe Secretary shall (directly or through grants or
				contracts) provide for the evaluation of programs implemented under subsection
				(a) in order to determine the effect of such programs on knowledge and practice
				of pain care.
							(f)Peer review
				groupsIn carrying out section 799(f) with respect to this
				section, the Secretary shall ensure that the membership of each peer review
				group involved includes individuals with expertise and experience in pain
				care.
							(g)DefinitionsFor
				purposes of this section the term pain care means the assessment,
				diagnosis, treatment, or management of acute or chronic pain regardless of
				causation or body
				location.
							.
				(c)Authorization of
			 appropriationsSubparagraph (C) of section 758(b)(1) of the
			 Public Health Service Act (as redesignated by subsection (a)(1) of this
			 section) is amended—
				(1)by striking
			 sections 753, 754, and 755 and inserting section 753,
			 754, 755, and 756; and
				(2)by striking
			 not less than $22,631,000 and inserting such sums as may
			 be necessary.
				(d)Technical
			 AmendmentParagraph (2) of section 757(b) of the Public Health
			 Service Act (as redesignated by subsection (a)(1)) is amended by striking
			 754(3)(A), and 755(b) and inserting 755(3)(A), and
			 756(b).
			6.Public awareness
			 campaign on pain managementPart B of title II of the Public Health
			 Service Act (42
			 U.S.C. 238 et seq.) is amended by adding at the end the
			 following:
			
				249.National
				education outreach and awareness campaign on pain management
					(a)EstablishmentNot
				later than June 30, 2009, the Secretary shall establish and implement a
				national pain care education outreach and awareness campaign described in
				subsection (b).
					(b)RequirementsThe
				Secretary shall design the public awareness campaign under this section to
				educate consumers, patients, their families, and other caregivers with respect
				to—
						(1)the incidence and
				importance of pain as a national public health problem;
						(2)the adverse
				physical, psychological, emotional, societal, and financial consequences that
				can result if pain is not appropriately assessed, diagnosed, treated, or
				managed;
						(3)the availability,
				benefits, and risks of all pain treatment and management options;
						(4)having pain
				promptly assessed, appropriately diagnosed, treated, and managed, and regularly
				reassessed with treatment adjusted as needed;
						(5)the role of
				credentialed pain management specialists and subspecialists, and of
				comprehensive interdisciplinary centers of treatment expertise;
						(6)the availability in
				the public, nonprofit, and private sectors of pain management-related
				information, services, and resources for consumers, employers, third-party
				payors, patients, their families, and caregivers, including information
				on—
							(A)appropriate
				assessment, diagnosis, treatment, and management options for all types of pain
				and pain-related symptoms; and
							(B)conditions for
				which no treatment options are yet recognized; and
							(7)other issues the
				Secretary deems appropriate.
						(c)ConsultationIn
				designing and implementing the public awareness campaign required by this
				section, the Secretary shall consult with organizations representing patients
				in pain and other consumers, employers, physicians including physicians
				specializing in pain care, and other pain management professionals.
					(d)Coordination
						(1)Lead
				officialThe Secretary shall designate one official in the
				Department of Health and Human Services to oversee the campaign established
				under this section.
						(2)Agency
				coordinationThe Secretary shall ensure the involvement in the
				public awareness campaign under this section of the Surgeon General of the
				Public Health Service, the Director of the Centers for Disease Control and
				Prevention, and such other representatives of offices and agencies of the
				Department of Health and Human Services as the Secretary determines
				appropriate.
						(e)Underserved
				areas and populationsIn designing the public awareness campaign
				under this section, the Secretary shall—
						(1)take into account
				the special needs of geographic areas and racial, ethnic, gender, age, and
				other demographic groups that are currently underserved; and
						(2)provide resources
				that will reduce disparities in access to appropriate diagnosis, assessment,
				and treatment.
						(f)Grants and
				contractsThe Secretary may make awards of grants, cooperative
				agreements, and contracts to public agencies and private nonprofit
				organizations to assist with the development and implementation of the public
				awareness campaign under this section.
					(g)Authorization of
				appropriationsFor purposes of carrying out this section, there
				are authorized to be appropriated such sums as may be necessary for each of
				fiscal years 2009, 2010, and
				2011.
					.
		
